DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-14 and 29-35 are cancelled.
Claims 15-28 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “between 20:1 and 0.5:1,” and the claim also recites “preferably, between 10:1 and 3:1,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 15-18, 20, 21, 22, 23, 24, 25, 26, 27, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mannino (US 2005/0013854 A1; cited on IDS dated 6/18/2020).
Claim 15 is drawn to a method for producing soy-based phosphatidylserine comprising the steps of preparing liposomes in an aqueous medium comprising soy phosphatidylserine and a biological active, adding a multivalent cation, and collecting the cochleates.
       Mannino teaches the method of production set forth in Figure 3:

    PNG
    media_image1.png
    806
    1046
    media_image1.png
    Greyscale


Regarding the imitation of the amount of soy phosphatidylserine in the liposomes, Mannino teaches that all values of between 60% and 100% are encompassed by the invention (pg 8, [0132]; pgs 8-9, [0133]), overlapping the claimed range. The teaching of the range of 60% and 100% soy phosphatidylserine also overlaps the range recited in claim 16. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” in claim 17 will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. See Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008). As such, the limitations of claim 17 are met by the teaching of Mannino.

For claims 20, 21, and 24-26, Mannino teaches the drug is a protein, a small peptide, a bioactive polynucleotide, an antibiotic, an antiviral, an anesthetic, antipsychotic, an anti-infectious, an antifungal, an anticancer, an immunosuppressant, an immunostimulant, a steroidal anti-inflammatory, a non-steroidal anti-inflammatory, or a tranquilizer (pg 40, claim 19). Mannino teaches specific drugs including amphotericin B, curcumin, and amikacin (pg 40, claim 20). 
For claims 22 and 23, Mannino teaches the multivalent cations calcium, barium, zinc, and magnesium (pg 8, [0130]).
	For claim 27, Mannino teaches the ratio of the lipid bilayer to the biological active is between about 1:1 and about 10:1 (pg 10, [0151]), overlapping the claimed range.
The prior art discloses methods for producing a soy phosphatidylserine cochleates comprising a biological active and a multivalent cation, wherein the amount of phosphatidylserine in the lipid bilayer is about 40% to 74%. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as the amount of phosphatidylserine recited in Mannino overlaps the claimed range. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

2) Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mannino (cited above), in view of Mozafari (US 2010/0239521 A1).
The teachings of Mannino are discussed above. While Mannino teaches the presence of a buffer (pg 13, [0188]) in the aqueous suspension, Mannino does not specify a phosphate buffer.
Mozafari teaches the missing element of Mannino.
Mozafari teaches a method for producing a carrier system such as a cochleate for the encapsulation or entrapment of a bioactive agent (Abstract; pg 2, [0038]). Mozafari teaches the cochleate can comprise phosphatidylserine (pg 2, [0039]). Mozafari teaches the aqueous medium for preparing the carrier system may be phosphate-buffered saline. Mozafari teaches a pH of 6-8 for the preparation medium (pg 3, [0043]).
The person of ordinary skill would have had a reasonable expectation of success in selecting Mozafari's phosphate-buffered saline as the medium in the production of 

3) Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mannino (cited above), in view of Landschaft (US 2005/0118241 A1).
The teachings of Mannino are discussed above. In addition, Mannino teaches that bile salts enhance permeation (pg 26, [0337]).
Mannino is silent as to the amount of the bile salts. 
Landschaft teaches compositions used for transdermal administration of actives (Abstract), said composition comprising bile salts at 2-15 % (claims 1 and 7-8). 
The claimed method recites addition of bile salts before or after step (b), wherein the weight ratio of the lipid bilayer to the bile salts is between 20:1 and 0.5:1, which overlaps with the range of Landschaft because Mannino discloses a 1:1 ratio of the phospholipid to 0.5-99 % fragile nutrient and Landschaft discloses 2-15 % bile salt; as such a prima facie case of obviousness exists because of overlap.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612